DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to election/restriction filed on 06/13/2016.
Claims 1-15 and 21-25 are currently pending in this application.  Claims 21-25 are new.
The IDS filed on 11/13/2019 has been accepted.  
	
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2021.

Applicants have elected Group I with traverse.  Applicants first argue that the rejection is improper as the inventions are not combination/subcombinations.  However, this is not persuasive.  Applicants recited MPEP 806.05(a) which states that “combination is an organization of which a subcombination or element is a part.”  Applicants use a bicycle/seat/gear example and argue that the current invention does not meet such requirements. This is not persuasive.  As seen in the claims, claim 1 recites a device which receives a request configure a device to store dadta managed by an external entity.  Claim 11  also recites receiving a request to prepare to store data managed by an external entity.  The 
Applicants further argue that the office action does not address that the subcombinations do not overlap in scope.  However, this was addressed in the prior restriction.  As seen in the restriction, Group I recites the scope of maintaining a first file system having data that is accessible to a user and that is not managed by an entity external to the computing device, and Group II has separate scope in sending a revocation request to cause a device to remove the second file system volume without removing the first file.  Such examples are of different scopes that do not overlap.  Further, as seen in the claim language, such as independent claim 1 and independent claim 11, the claims are different scopes.  FOr example, claim 1 requires, maintaining a first file system, receiving a request to configure a device to store data, creating a second distinct file system, and removing the second file system.  Claim 11 requires receiving a request to prepare to store data, creating a second file system distinct from a first file system volume, storing data in the second file system, and removing a second file system volume in response to a second request from a server.
Applicants also argue that there is no serious burden.  However, this is not persuasive.  As seen above, the claim language is very distinct and is directed toward different inventions having separate utility.  A search for Group I does not require a search for Group II.  Further, the claims can be classified in different classes/subclasses.  Applicants also argue that claim 11 does not make any reference to a cryptographic key and was not classified correctly.  However, Group II, which includes independent claim 11 and dependent claims, such as claim 12, recites 
In sum, applicant’s arguments are not persuasive.  The claims are distinct and there would be a serious search burden if restriction were not required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey et al. US Patent Application Publication 2014/0366157 (Yancey), in view of Qureshi et al. US Patent Application Publication 2014/0006772 (Qureshi).

As per claim 1, Yancey teaches a computing device, comprising: a processor; memory having program instructions tored therein that are executable by the processor to cause the 
Although Yancey teaches personal data and the management of other daty by an entity, Yancey does not explicitly teach that this entity is an entity external to the computing device.  However, managing data by an external entity is well known in the art.  For example, see Qureshi (abstract, paragraphs 53-55, and throughout; see paragraph 55 wherein sure environment prevents personal applications installed on device from accessing documents/data stored on mobile device by enterprise applications; see also paragraph 56 wherein external entity may delete enterprise applicatons/data without deleting personal applciations or data of user).  Querishi also teaches receiving, from the external entity, a first request to configure the 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yancey with Qureshi. One of ordinary skill in the art would have been motivated to perform such an addition to allow external entityes/corporations to flexibly implement policies for allowing users to use their mobile device to securely access enterprise resources (Qureshi paragraph 53).

As per claim 5, Yancey as modified teaches wherein the first request identifies one or more applications to be installed, (Yancey paragraph 52 with creating container based on the unique container identifier; see paragraph 45-46 with declration of unique container identifier); and wherein the operations further comprise installing the one or more applications, wherein the installing includes creating a respective container in the second file system volume for each of the one or more applications to store managed data of that application (Yancey Figure 4;); and preventing a first of the one or more installed applications from accessing data external to the respective container of the first application (see Yancey paragraphs 45-48 with container parameters, such as parameters to limit data from containers being shared) 
Quereshi also shows the obviousness of uniquely identifier containers (paragraphs and 93), and shows the obviousness of installing one or more applications, wherein the installing includes creating a respective container in the second file system volume for each of the one or more applications to store managed data of that application (Quereshi Figure 3B; see paragraph 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yancey with Qureshi. One of ordinary skill in the art would have been motivated to perform such an addition to allow external entityes/corporations to flexibly implement policies for allowing users to use their mobile device to securely access enterprise resources (Qureshi paragraph 53).
As per claim 6, it would have been obvious over the Yancey combination wherein the first request identifies a particular application that is already installed on the computing device as being permitted to access data managed by the entity, and wherein the operations comprise: creating a container in the second file system volume for the particular application to store data managed by the external entity; and preventing the particular application from access data in the second file system volume that is external to the container (see Qureshi paragraph 55 wherein personal applciations may not access documents stored on on mobile device that are managed by enterprise applications; also see Figure 3B and paragraphs 86-89, wherein a first application, such as a secure launcher, may be a separate mobile application that is already installed, wherein the secure launcher is permitted to access data by enterprise;).   
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yancey with Qureshi. One of ordinary skill in the art would have been motivated to perform such an addition to allow external 
Claim 21 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 23 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 24 is rejected using the same basis of arguments used to reject claim 6 above.

Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Yancey combination as applied above, and further in view of Kuang et al. US Patent Application Publication 2015/0172292 (Kuang)
As per claim 2, Yancey does not explicitly teach encrypting the second file system volume using a cryptographic key associated with the second file system volume, storing the key in a effaceable storage of the computing device, and in response to the second request, removing the key in the effaceable storage device.  However, this would have been obvious.  For example, see Qureshi (paragraph 58 with using encryption library to encrypt documetns and data stored on device; see paragraph 267 wherein key used to encrypt the data may be deleted or destroyed(therefore effaceable; see also paragraph 269 wherein the data can be completely deleted; see also paragraph 379) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yancey with Qureshi. One of ordinary skill in the art would have been motivated to perform such an addition to allow external entityes/corporations to flexibly implement policies for allowing users to use their mobile device to securely access enterprise resources (Qureshi paragraph 53).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuang with the Yancey combination.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more secure ways of authentication (paragraphs 9-11 of Kuang).   
Claim 22 is rejected using the same basis of arguments used to reject claim 2 above.

Claims 7, 8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Yancey combination as applied above, and further in view of Joshi US Patent Application Publication 2015/0150085 (Joshi).
As per claim 7, the Yancey combination does not explicitlyt each wherein the operations further comprise: receiving, by an operating system of the computing device, a request to create a voucher for a first application having access to managed data in the second file system volume, wherein the voucher is usable by the first application to convey a right to access the second file system volume to a second application; creating, by the operating system, the voucher for the first application; and routing, by the operating system, an inter-process communication from first application to the second application, wherein the inter-process communication specifies the created voucher to enable the second application to access the second file system volume.  However, generating/assigning vouchers to applications, wherein 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Yancey combination with Joshi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by managing security levels.
As per claim 8, the Yancey combination teaches wherein the operations further comprise: verifying, by the operating system, the voucher in the inter-process communication to the second application, wherein the verifying includes confirming a presence of a particular field in the voucher before granting the second application access to the second file system volume, wherein the particular field identifies an access right associated with the external entity (Joshi pargraph 22 with verifying the application tags of calling process and checking if the tags of the calling process and called process are the same).
Claim 25 is rejected using the same basis of arguments used to reject claim 7 above. 


Allowable Subject Matter
Claims 3, 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 3, 4, 9, and 10, although the cited references above teach many limitations of the claimed invention, these claims would not have been obvious over the cited art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495